IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




NOBLE ENERGY, INC.,                       )
                                          )
                Plaintiff,                )
                                          )
        v.                                )      Civil Action No. 08-2023 (RJL)
                                          )
KENNETH L. SALAZAR, Secretary, )
United States Department of    )
the Interior, et ai.,          )
                                          )
                Defendants.               )


                             ORDER AND FINAL JUDGMENT                      ~ ,~__

        For the reasons set forth in the Memorandum Opinion, it is this        d;'ay o~fMarch,
                                                                          Cf-'_d 0
2010, hereby

        ORDERED that the Plaintiffs' Motion for Summary Judgment [#18] is DENIED;

it is further

        ORDERED that the Defendants' Cross-Motion for Summary Judgment [#24] is
GRANTED; and it is further

      ORDERED that judgment be entered for the defendants on all counts in the

Complaint.

      SO ORDERED.


                                                      /

                                               ~
                                              RICHARD J\L N
                                              United States District Judge




                                        2